AIP ALTERNATIVE STRATEGIES FUNDS Alpha Hedged Strategies Fund Beta Hedged Strategies Fund (the “Funds”) No Load Shares Class C Shares Supplement dated September 15, 2009 to the Prospectus dated April 30, 2009, as supplemented Effective September 15, 2009, Hatteras Capital Investment Management, LLC has purchased 55% of the membership interests of the Funds’ investment advisor, Alternative Investment Partners, LLC.Consequently, the following information has changed in the Funds’ Prospectus. Investment Advisor Effective immediately the Advisor has changed its name to Hatteras Alternative Mutual Funds, LLC, and all references to Alternative Investment Partners, LLC in the Prospectus are changed to Hatteras Alternative Mutual Funds, LLC.In addition, the first two sentences of the first paragraph under the section entitled “Investment Advisor” beginning on page 29 of each Prospectus are deleted and replaced with the following: Hatteras Alternative Mutual Funds, LLC, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (the “Advisor”), is registered as an investment advisor with the Securities and Exchange Commission under the 1940 Act. The Advisor is owned jointly by Hatteras Capital Investment Management, LLC, Asset Alliance (NY) Management Inc., (“Asset Alliance”), Asset Alliance Holding Corp., Lee W. Schultheis, Trust Advisory Group, Inc., Mark R. Tonucci and Michael E. Portnoy. In addition, Trust Advisors LLC no longer serves as Portfolio Research Consultant to the Funds.The Advisor does not anticipate entering into a new Portfolio Research Consultant Agreement, but will provide the services previously provided by Trust Advisors LLC directly to the Funds and the Underlying Funds. Therefore, all references to Trust Advisors LLC or the Portfolio Research Consultant are deleted from each Prospectus. Effective immediately, two additional portfolio managers have been added to the Funds’ portfolio management team of Lee W. Schultheis, Mark R. Tonucci and Michael E.
